Exhibit 10.2

 

[g88351kui001.jpg]

 

March 31, 2014

 

Mr. Walter Shephard

26 Harbor View Drive

Essex, CT 06426

 

Dear Walter,

 

On behalf Wave Systems Corp, I am pleased to offer you a position as Chief
Financial Officer, which is an Exempt position and reports to William Solms,
CEO.  This letter, while not a contract of employment, is our attempt to
summarize our understanding regarding the terms of your employment with Wave
Systems Corp. (“Wave Systems Corp” or the “Company”) and is subject to the
successful completion of a background check as well as verification of the
information you have presented with your application.

 

Your employment will commence on April 1, 2014, or upon another date which is
mutually agreeable.  All employment with Wave Systems Corp is on an “at will”
status.  All employment with Wave Systems Corp is a voluntary one and is subject
to termination by you, or the Company at will, with or without cause, and with
or without notice, at any time. Nothing in this offer letter shall be
interpreted to be in conflict with or to eliminate or modify in any way the
employment-at-will status of Wave Systems Corp employees.

 

Please send appropriate documentation with the completion of your new hire
forms, including proof that you are eligible for employment in the United
States.  You will be required to complete an I-9 form as a condition of
employment. You will also be required to execute a Non-Disclosure Agreement, an
Employment Agreement, and a Securities Trades by Company Personnel Statement.

 

Your compensation will be at a rate of $7,916.67 semi-monthly.  This equates to
an annual salary of $190,000; this figure is not a guarantee of earnings and is
provided for informational purposes only.  For Fair Labor Standards Act (FLSA)
wage and hour purposes, this position is classified as exempt, which means that
you will not be eligible for overtime time pay for hours actually worked in
excess of 40 in a given workweek.

 

·                  Stock options - We will recommend to the Compensation
Committee of the Board of Directors that you be granted 250,000 incentive stock
options under the terms of our 1994 Employee Stock Option Plan.  According to
the plan these options would vest over three years on the 1st, 2nd, & 3rd
anniversaries of your employment date, and expire ten years after the grant
date.

 

·                  Benefits - You will be eligible for benefits offered by the
Company on your first day of hire. Your eligibility for participation in the
401(k) plan is on your first day of hire, or your 21st Birthday, whichever comes
first. You will be eligible for 20 days of vacation, ten paid holidays, and
other personal days as offered by our Personnel Policies.  You shall be entitled
to reimbursement by the Company for such customary, ordinary and necessary
business expenses as incurred by you in the performance of your duties and
activities associated with promoting and maintaining the business of the
Company, including travel, lodging, communications, and necessary office
equipment.

 

·                  Bonus — You will be eligible for an annual executive bonus
pending business performance of $135,000to be evaluated and paid quarterly.

 

This offer of employment will expire five days from the date of this letter.  If
you wish to accept the offer, please sign a copy in the place provided below and
return it to me within the prescribed time period.

 

--------------------------------------------------------------------------------


 

We greatly look forward to having you join Wave Systems Corp and becoming a
member of our team.  We believe that your unique talents will allow Wave Systems
Corp to continue to grow and believe that your future here will be rewarding
both professionally and financially.

 

Yours truly,

 

 

William Solms

CEO

 

CC: Human Resources

 

 

The provisions of this offer of employment have been read, are understood, and
the offer is herewith accepted. I understand that my employment is contingent
upon completion of background check.

 

This offer shall remain open until April 4, 2014. Any acceptance postmarked
after this date will be considered invalid.

 

 

Date:

 

 

 

 

 

 

Accepted & Signed:

 

 

 

--------------------------------------------------------------------------------